     Case 1:18-cv-01635-DAD-JLT Document 37 Filed 08/13/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   PHILLIP REID,                                      No. 1:18-cv-01635-DAD-JLT (PC)
12                      Plaintiff,
13          v.                                          ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS
14   AMANDA M. WOOD,
                                                        (Doc. No. 36)
15                      Defendant.
16

17          Plaintiff Phillip Reid is a civil detainee proceeding pro se and in forma pauperis in this

18   civil rights action under 42 U.S.C. § 1983. This matter was referred to a United States Magistrate

19   Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On March 19, 2020, defendant Amanda Wood filed a motion for summary judgment.

21   (Doc. No. 34.) Defendant provided plaintiff with notice of the requirements for opposing her

22   motion under the Federal Rules of Civil Procedure and Local Rules and informed him that failure

23   to file an opposition may result in dismissal of this action. (Id. at 2–3.) Plaintiff did not file an

24   opposition within the twenty-one (21) days provided by Local Rule 230(l).

25          Thus, on May 7, 2020, the assigned magistrate judge issued an order to show cause,

26   within twenty-one (21) days, why this action should not be dismissed with prejudice due to

27   plaintiff’s failure to prosecute. (Doc. No. 35.) The order provided that plaintiff may alternatively

28   file an opposition or a statement of non-opposition to defendant’s motion for summary judgment.
                                                        1
     Case 1:18-cv-01635-DAD-JLT Document 37 Filed 08/13/20 Page 2 of 2

 1   (Id.) The magistrate judge cautioned plaintiff that failure to comply with the order to show cause

 2   would result in a recommendation that this case be dismissed. (Id.) To date, plaintiff has neither

 3   filed an opposition or a statement of non-opposition to defendant’s motion for summary judgment

 4   nor otherwise responded to the order to show cause.

 5          Accordingly, on June 11, 2020, the magistrate judge issued findings and

 6   recommendations, recommending that this action be dismissed for plaintiff’s failure to prosecute

 7   and obey a court order. (Doc. No. 36.) The findings and recommendations were served on

 8   plaintiff and provided him fourteen (14) days to file objections thereto. (Id. at 2.) Plaintiff has

 9   not filed any objections and the time do so has passed.

10          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

11   court has conducted a de novo review of this case. Having carefully reviewed the file, the court

12   finds the findings and recommendations to be supported by the record and proper analysis.

13          Accordingly,

14          1.      The findings and recommendations issued on June 11, 2020 (Doc. No. 36) are

15                  adopted in full;

16          2.      This action is dismissed due to plaintiff’s failure to prosecute this action and obey

17                  a court order; and

18          3.      The Clerk of the Court is directed to terminate all pending motions and to close

19                  this case.

20   IT IS SO ORDERED.
21
        Dated:     August 13, 2020
22                                                         UNITED STATES DISTRICT JUDGE

23

24

25

26
27

28
                                                       2
